TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 31, 2013



                                     NO. 03-11-00504-CR


                                 Robert J. O’Brien, Appellant

                                                   v.

                                  The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that

the trial court’s judgment of conviction is in all things affirmed; and it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.